Citation Nr: 0634935	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from January 1982 to July 1982 
and March 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  The veteran's appeal was previously before the Board 
in December 2005 and was remanded in order to obtain a VA 
medical examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right shoulder disability 
attributable to service.

3.  The veteran does not have a left shoulder disability 
attributable to service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In an April 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
further provided additional notice of the five elements of 
service-connection claims as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA 
met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided adequate notice until 
after the Board's remand, and, therefore, after the initial 
unfavorable AOJ decision on the veteran's claims.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  The Board notes that, as directed by the Board's 
December 2005 remand, the veteran was provided a VA medical 
examination.  Therefore, it appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserted that she has right and left shoulder 
disabilities.  Specifically, the veteran noted pain when 
accomplishing particular ranges of movement of the shoulders.  
She noted that due to her shoulder disabilities she needed 
help with activities such as mowing the lawn and vacuuming.  
The Board notes that the record shows that the veteran 
received a medical discharge from the service; the record 
contains documentation records related to that discharge, 
including reports from physical examination.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records contain several 
notations regarding shoulder pain.  In a January 1991 service 
medical record, the medical professional completing the 
record noted that it needed to be ruled out whether the 
veteran had tendonitis and directed the veteran to abstain 
from pushups, sit-ups, pull-ups and lifting or pushing 
heaving objects for one week.  A service medical record dated 
in February 1991 indicates that the veteran was diagnosed as 
having a chronic right shoulder subluxation. 

The record indicates that the veteran was placed on physical 
profile in December 1991 for disorders of the lower 
extremities and hyper-elasticity of the upper extremities.  
The record also contains a December 1999 Medical Evaluation 
Board document that provides a narrative regarding the 
veteran's disabilities that led to her early medical 
discharge.  The record indicates that the veteran's major 
physical problems were related to knee, elbow and shoulder 
pain.  

At the Medical Evaluation Board, the veteran indicated that 
she had shoulder pain since 1988, related to constant 
physical training.  The medical professional completing the 
document noted that the veteran had pain when she lifted in 
excess of 15 pounds or completed over 15 push-ups.  The 
veteran related that all her joints "pop up" frequently.  
Physical examination revealed that the veteran had full range 
of motion of her shoulders, but had mild hyper-elasticity.  
The medical professional indicated that the veteran had no 
local tenderness on palpation of the joints of the upper 
extremities.  The medical professional diagnosed the veteran 
as having hyper-elasticity of the upper extremities, but did 
not diagnose any specific disabilities of the veteran's 
shoulders.  The Board notes that the RO denied the veteran's 
claim for hyper-elasticity of the upper extremities by a 
February 1993 rating decision, finding that in and of itself 
was not a disease or injury.  The veteran did not appeal this 
decision.  

In her record of medical history completed in May 1991, the 
veteran noted multi-directional subluxation of her shoulders.  
The record also contains a January 2001 medical document that 
indicates that the veteran related having left shoulder pain 
for the previous two years, and the medical professional 
completing the document diagnosed the veteran as having left 
shoulder pain, mild "impingement."  The record contains no 
further medical evidence indicating that the veteran has a 
disability related to "impingement" of her shoulder joints.

As noted, the Board previously remanded the veteran's appeal 
in order to obtain a VA medical examination.  The veteran 
underwent this examination in April 2006.  The examiner noted 
that he reviewed the veteran's claims file.  The examiner 
noted that the veteran related that during service she had 
significant shoulder pain associated with doing push-ups.  
The veteran related to the examiner that she had bursitis of 
the left shoulder, which did not resolve for over a year.  
The veteran noted to the examiner that this bursitis may have 
been caused by her service.  The examiner noted that the 
veteran stated that she had constant pain in the shoulders, 
especially with movement.  The veteran noted greater pain on 
movement in the left shoulder than the right shoulder.

The examiner noted no focal tenderness of the shoulders and 
no significant grinding, but that she had mild crepitus.  The 
examiner found that the veteran had normal range of motion in 
the shoulders.  The examiner noted, however, that the veteran 
had pain with abduction, beginning at 90 degrees, in both 
shoulders.  The examiner also noted that the veteran had pain 
and some "popping" with both external and internal 
rotation.  The examiner further noted that the veteran had 
significant hyper-mobility of her joints, but that her joints 
appeared to be stable.  

The examiner found that the veteran did not have any 
additional loss of motion due to her pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  The 
examiner diagnosed the veteran has having bilateral shoulder 
pain without any acute or chronic condition evident on 
examination.  The examiner opined that he could not confirm 
any current shoulder disorder.  He further opined that the 
veteran had subjective complaints of pain in service and 
complaints of pain during the examination, but found that it 
was less likely than not related to the same source.  A 
report based on x-rays taken at the time of this examination 
indicated that there was no evidence of degenerative changes 
and that the x-rays showed normal bilateral shoulders.

The Board finds that veteran does not have disabilities of 
the right and left shoulders related to service.  The Board 
relies on the lack of medical evidence that indicates that 
the veteran had current disabilities of her shoulders and the 
April 2006 VA examination that found no basis for a finding 
that the veteran had disabilities of the shoulders related to 
her service.  Although the veteran has complaints of pain, 
there needs to be an underlying disorder, disease, or signs 
of an injury related to service in order to grant service 
connection.  The Board notes that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  In this case, there is no evidence 
linking the veteran's current subjective complaints of pain 
to an injury in service.  

Although the Board notes the veteran's contentions that she 
has disabilities of the shoulders related to her service, the 
veteran's contentions alone do not constitute competent 
medical opinions as she is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and this 
appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
 

ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


